Citation Nr: 1028831	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back condition. 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from January 1998 to April 1998 
and from January 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision rendered by the Fargo, North 
Dakota Regional Office (RO) of the Department of Veterans Affairs 
(VA).  That decision continued a denial of claims for service 
connection for a claim based on service during the Gulf War and a 
low back condition.  The Veteran appealed the low back claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that further action with regard to the claim for 
service connection for low back pain is needed to comply with 
VA's duty to assist. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion be obtained 
with respect to a Veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is insufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the Veteran was provided a VA medical examination in March 
2005 in conjunction with his claim.  The examiner diagnosed the 
Veteran with mechanical low back pain.  The examiner did not, 
however, provide a medical opinion as to the etiology of the 
Veteran's current condition.  The Board observes that the 
Veteran's separation examination notes back pain and that the 
Veteran  has continuously reported back pain since his separation 
from service.  Accordingly, the Board concludes that the reports 
of continuity of symtomatology and the medical evidence of record 
are sufficient to "indicate" that a current disability "may be 
associated" with service, thereby triggering VA's duty to obtain 
a medical opinion as to the etiology of the Veteran's current 
disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Additionally, the Board notes that VA's duty to assist requires 
that when VA provides medical examinations, such examinations be 
adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In 
the present case, the Board observes that the examination was a 
general medical examination and was not focused on the Veteran's 
low back condition.  As to the issue of whether the Veteran 
suffers from low back pain or a low back disability, on remand 
the Veteran should be afforded a VA examination specific to his 
low back.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 
(Fed. Cir. 2001) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).

The Veteran must be advised of the importance of reporting to any 
scheduled VA examinations and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Finally, the Board observes that the Veteran failed to report to 
his scheduled hearing before the Board at the RO in Fargo.  The 
Board notes that "[T]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of the claimed low back disability.  
The Veteran's claims file, including a copy 
of this REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that such a review was 
completed.  All tests and studies deemed 
necessary by the examiner should be 
performed.  All findings should be reported 
in detail. 

Based on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a diagnosis 
corresponding to the claimed low back 
disability.  The examiner is also requested 
to offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), that the diagnosed low back 
disability is etiologically related to the 
Veteran's military service.  The medical 
basis of the examiner's opinion should be 
fully explained with reference to pertinent 
evidence in the record. 

2.  After completing the above, and any other 
development deemed necessary, the Veteran's 
claim should be readjudicated.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


